Citation Nr: 1641113	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation of 70 percent prior to June 6, 2015, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), prior to June 6, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1965 to September 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an evaluation of 30 percent, effective from December 21, 2009.

In an August 2014 decision, the Board granted entitlement to an initial 50 percent rating for the service-connected PTSD, but denied a higher rating.  See August 2014 Board Decision.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims (Court/CAVC).  

In March 2015, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate that portion of the Board decision that denied entitlement to an initial rating in excess of 50 percent for PTSD, and to remand the issue to the Board for additional consideration.  In particular, the parties to the JMR determined that the Board failed to address evidence indicating "that [the Veteran] had symptoms that [were] potentially consistent with the criteria for a seventy-percent rating" for PTSD.  See March 2015 JMR.  Accordingly, the JMR instructed that, on remand, the Board must determine whether, in light of these additional symptoms, the Veteran was entitled to a rating higher than 50 percent.  See id.  The Court granted the JMR in April 2015, and the claim returned to the Board. 

In October 2015, the Board remanded the Veteran's PTSD claim for further development, to include the provision of a contemporaneous VA examination to determine the current level of severity of his service-connected PTSD.  See October 2015 Board Remand.  The Board also found that the record raised a claim for a TDIU as an included claim within the Veteran's claim for an increased rating for his PTSD.  See id.  See also August 2015 Correspondence from the Veteran's Attorney; August 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (reporting that the Veteran last held full-time employment in January 2010); July 2015 July 2015 Vocational Employability Assessment (finding that it is "more likely than not [the Veteran's] combined service-connected disabilities, [including in particular his service-connected PTSD,] have prevented him from securing and following any substantially gainful occupation since at least 01/2010").  See, too, Rice v. Shinseki, 22 Vet. App 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  Accordingly the Board took jurisdiction over the claim for a TDIU, but remanded it to the RO for additional development.  See id.

Upon completion of the additional requested development, the RO, in April 2016, granted an increased 70 percent rating for the Veteran's service-connected PTSD, effective from June 6, 2015.  See April 2016 Rating Decision.  The RO additionally granted a TDIU effective from the same date.  See id.  However, in a simultaneously issued supplemental statement of the case (SSOC), the RO continued to deny an initial PTSD rating in excess of 50 percent for the period prior to June 6, 2015.

In response, the Veteran's attorney indicated that the Veteran was satisfied with the 70 percent rating assigned his PTSD from June 6, 2015, forward, and stated instead that the Veteran was seeking a higher 70 percent rating for his service-connected PTSD for the initial appellate period, prior to June 6, 2015.  See May 2016 Correspondence from the Veteran's Attorney.  In this regard, although, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, the Veteran's representative specifically stated that the Veteran is only seeking an initial rating of 70 percent for his service-connected PTSD from December 21, 2009, the effective date of service connection, to June 5, 2015.  Thus, because the Veteran has explicitly limited the scope of his appeal to entitlement to a 70 percent rating for PTSD prior to June 6, 2015, the Board has recharacterized the claim as reflected on the title page.

Additionally, the intertwined issue of entitlement to a TDIU prior to June 6, 2015 also remains before the Board.  See May 2016 Correspondence from the Veteran's Attorney (clarifying that the Veteran was also seeking a TDIU prior to June 6, 2015).


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, for the period prior to June 6, 2015, the Veteran's PTSD more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From February 1, 2010 through June 5, 2015, the manifestations of the Veteran's service-connected PTSD were sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment; prior to February 2010, the Veteran was employed on a full-time basis.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial rating of 70 percent for PTSD for the period from December 21, 2009 to June 5, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria are met for a TDIU for the period from February 1, 2010 through June 5, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As previously discussed, the Veteran specifically indicated that he was seeking an initial schedular rating of 70 percent for his PTSD for the prior to June 6, 2015.  Here, the Board is granting a 70 percent initial rating for PTSD for the entire period at issue.  Furthermore, the Board is also granting a TDIU for the period from February 1, 2010 (i.e., the date that the Veteran stopped working) through June 5, 2015.  This award represents a complete grant of the benefit sought on appeal as concerning these issues.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

For the reasons that follow, the Board concludes that an initial rating of 70 percent is warranted for the Veteran's PTSD for the period prior to June 6, 2015.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from December 21, 2009, the date of his claim for service connection, forward, under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under the General Rating Formula, as pertinent to the present appeal, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; 

impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

Evaluating all the evidence of record, the Board finds that the frequency, severity, and duration of the Veteran's reported PTSD symptomatology more closely approximates the criteria for an initial 70 percent rating for the entire period prior to June 6, 2015.  In this regard, the evidence reflects that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, DC 9411.  See also Fenderson, 12 Vet. App. at 126; 38 C.F.R. § 3.400(o).  



Specifically, VA psychiatric and mental health treatment records dated during the appellate period, as well as the September 2010 and September 2012 VA psychiatric examination reports, indicate, in particular, anxiety; depression; chronic insomnia; isolating behaviors; flashbacks and reexperiencing traumatic events; avoidance behaviors; restricted affect; hypervigilance; exaggerated startle response; occasional suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); impaired judgment; decreased motivation and mood; fatigue; decreased concentration; impaired short-term memory; and diminished social and occupational functioning.  See, e.g., October 2009 VA Mental Health Risk Assessment Screening Note (describing PTSD symptoms including depression, insomnia, and recurrent nightmares; acknowledging a "history of periodic thoughts of suicide" and "fleeting thoughts of suicide 'every now and then'"); November 2009 VA Mental Health Progress Note (reflecting symptoms including frequent nightmares and interrupted sleep, low energy, irritability, emotional withdrawal, diminished enjoyment, hypervigilance, increased startle response, anxiety, and intrusive thoughts of trauma); December 2009 VA Mental Health Progress Note (noting that the Veteran experiences symptoms including anxiety, difficulty concentrating, nightmares, insomnia, intrusive thoughts, and re-experiencing); December 2009 VA Mental Health Physician Note (noting symptoms of PTSD including depression, irritability, insomnia, anxiety, lack of concentration, decreased motivation and mood, and loss of energy); September 2010 VA Psychiatric Compensation and Pension (C & P) Examination Report (reflecting symptoms including anxiety, depression, flashbacks, intrusive thoughts, avoidance behaviors, hypervigilance, recurrent nightmares, insomnia, obsessive or compulsive behaviors, frequent irritability and anger, and impaired memory and concentration; and also noting functional impairment including "seriously impaired" occupational functioning and significant familial and social impairment); September 2012 VA PTSD Disability Benefits Questionnaire (DBQ) (noting symptoms including insomnia, irritability and outbursts of anger, avoidance behaviors, re-experiencing, restricted affect, isolating behaviors, hypervigilance, exaggerated startle response, anxiety, suspiciousness, panic attacks, impaired memory and concentration, impaired judgment, and disturbances of motivation and mood).  Furthermore, the September 2012 examining VA psychologist explicitly found that the Veteran's psychiatric disability resulted in an "[i]nability to establish and maintain effective relationships."  See September 2012 VA PTSD DBQ.  See also 38 C.F.R. § 4.130, Diagnostic Code 9411.

Furthermore, the Veteran and his spouse submitted sworn statements detailing the Veteran's PTSD symptoms during the period at issue, including paranoia, extreme irritability with outbursts of violence, isolating behaviors, impaired social and occupational functioning, suicidal ideation, and neglect of personal appearance and hygiene.  See June 2015 Affidavits of the Veteran and his Spouse.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they have firsthand knowledge, e.g., observing psychiatric symptomatology such as violence and anger, social isolation, neglect of personal hygiene, and suicidal thoughts, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), and the Board finds their sworn statements to be credible, as they are essentially consistent with the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, too, Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).

The Board also notes that there is evidence of record reflecting more moderate symptomatology.  However, the Board finds that these determinations indicating only moderately impaired functioning are more reflective of the waxing and waning PTSD symptomatology throughout the appellate period, rather than the Veteran's baseline level of functioning.  Significantly, the most recent VA examination in April 2016, upon which the Veteran's current 70 percent rating is based, identified symptomatology and manifestations of his PTSD that are entirely consistent with the prior medical and lay evidence of record, including depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  See April 2016 VA PTSD DBQ.  



The Board thus finds that the probative medical and lay evidence establishes that, for the period from December 21, 2009 forward, the Veteran's PTSD has been productive of symptoms including occasional suicidal ideation, impaired judgment and impulse control resulting in unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene, which result in difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  When resolving doubt in favor of the Veteran, the Board finds that these PTSD symptoms and manifestations, coupled with his additional documented symptoms including anxiety, depression, chronic insomnia, isolating behaviors, flashbacks and reexperiencing traumatic events, avoidance behaviors, restricted affect, hypervigilance, exaggerated startle response, decreased motivation and mood, fatigue, decreased concentration, and impaired short-term memory, most closely approximate occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.  See also Mauerhan, 16 Vet. App. 436 (holding that, for the Board to assign a specific rating, it need not find all or even some of the symptoms present; rather, it only need find that the functional effect of the symptomatology justifies a particular rating).  Accordingly, the competent evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 70 percent rating for PTSD from December 21, 2009 to June 5, 2015.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Veteran's claim is therefore granted.

Given the Veteran's assertions, discussed above, indicating that the grant of a 70 percent rating for the service-connected PTSD from December 21, 2009 to June 5, 2015 would satisfy his appeal as concerning the increased rating issue, and considering that the Board is granting an increased 70 percent rating for his PTSD for that entire initial period, further discussion concerning the applicability of the schedular criteria for a 100 percent schedular rating or an extraschedular rating under 38 C.F.R. § 3.321(b) is unnecessary.




III.  TDIU

Finally, the Veteran maintains that his service-connected PTSD has precluded him from obtaining and maintaining gainful employment since January 2010.  See, e.g., August 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  



Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

As discussed, the Veteran is already in receipt of a TDIU from June 6, 2015, forward based on the preclusive effect of his PTSD on his ability to obtain or maintain substantially gainful employment.  See April 2015 Rating Decision.  For the period prior to June 6, 2015, the Veteran is now in receipt of a 70 percent rating for his PTSD, which is sufficient to avail him of schedular TDIU under § 4.16(a).  The only remaining consideration, then, is whether his service-connected disability rendered him unable to obtain and maintain substantially gainful employment.  



VA examination reports, Social Security Administration (SSA) income verification reports, private vocational records, and statements and evidence submitted by the Veteran in support of his claim reflect that the Veteran was employed full time as a county road worker until January 2010.  See, e.g., September 2010 VA Psychiatric C & P Examination Report (reflecting the Veteran's report that he quit his last job as a county road worker and has not found another); September 2012 VA PTSD DBQ (noting that he "quit his job in 2010"); July 2015 Vocational Employability Assessment from D.P., MS, CRC, CDMS (reflecting that the Veteran last worked "operating a road grater with his county's maintenance department" until January 2010, when he "walked of the job"); August 2015 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (reporting his last date of full time employment was in January 2010).  See also April 2016 VA PTSD DBQ; February 2016 SSA Certification of Extract from Records.  

In July 2015, the Veteran's private vocational expert reported that the Veteran left his prior job as a county road worker due primarily to the symptoms of his PTSD, which resulted in frustration and anxiety when he was asked to work as part of a team.  See July 2015 Vocational Employability Assessment from D.P., MS, CRC, CDMS.  Furthermore, the Vocational expert further opined that the Veteran's psychiatric condition "prevented him from securing and following any substantially gainful occupation since at least 01/2010 when he walked off his job as a Grader Operator."  See id.  This finding is echoed by the April 2016 VA examining psychologist, who noted the Veteran's sustained unemployment since 2010 and determined that the Veteran experienced "severe levels" of occupational impairment and displayed an "[i]nability to establish and maintain effective relationships."  See April 2016 VA PTSD DBQ.  

In light of this evidence reflecting that the Veteran left full time employment due to his service-connected PTSD, considering the findings of the Veteran's private vocational expert indicating that he has been unable to obtain or maintain substantially gainful employment since he left employment in January 2010, and in the absence of any evidence that directly contradicts this conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, a TDIU is warranted from February 1, 2010 to June 5, 2015.  However, a TDIU is not warranted prior to that time, as the Veteran was employed full time through January 2010.  Accordingly, a TDIU is granted from February 1, 2010 to June 5, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of 70 percent for PTSD from December 21, 2009 to June 5, 2015 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to TDIU from February 1, 2010 to June 5, 2015 is granted, subject to the laws and regulations governing the payment of VA compensation.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


